PONDER, Judge.
Marvin Earl Robinson was found guilty of armed robbery, a violation of La.R.S. 14:64, and sentenced to the custody of the Department of Corrections for a period of twenty-five years without the benefit of parole or probation.
In his appeal he assigned as error the introduction into evidence of a photograph of defendant taken shortly after his arrest and excessiveness of sentence.
The objection during the trial to the introduction of the photograph was expressed in terms of it being a restricted photographic “lineup” because it was the only one shown to an eyewitness. However, that witness had made a positive in-court identification, independent of, and prior to the introduction of the photograph. In brief, defendant argues that any probative value of the picture is outweighed by its prejudicial effect. Under the circumstances, we find no error.
We also find the complaint about the length of sentence to be without merit. The twenty-five year sentence given is well below the maximum of ninety-nine years. The court found defendant in need of custodial treatment and stated that a lesser sentence would deprecate the seriousness of defendant’s crime, involving, as it did, threat of severe harm, without legal justification. We find no error.
*1276CONVICTION AND SENTENCE AFFIRMED.